DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 and 20-25 are pendingClaims 13-19 are now cancelled
Claims 23-25 are new
Claims 1-2 and 20-22 are currently amended
Claims 1-12 and 20-25 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 
Claim Objections
Claim 4 is objected to because of the following informalities:  Line 3 states “based on preset discharge criteria.”  Examiner suggests amending the limitation to further recite “based on a  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Lines 4-5 states “is further configured, based on the water…power-saving operation, to increase an upper limit”.  Examiner suggests amending the limitation to further recite “is further configured to, based on the water…power-saving operation, increase an upper limit” to maintain consistency.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Line 2 states “each slot”.  Examiner suggests amending the limitation to further recite “each time slot” to maintain consistency.  Examiner’s note:  Also, see 112(b) claim rejection regarding claim 25 below and amend the limitation accordingly.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a storage device configured to” on line 2 of claim 1, “a control unit configured to” on line 5 of claim 1, “wherein the control unit is further configured to” on line 5 of claim 2, “wherein the control unit is further configured to” on lines 1-2 of claim 3, “wherein the control unit is further configured to” on lines 1-2 of claim 4, “wherein the control unit is further configured to” on line 3 of claim 5, “wherein the control unit is further configured to” on line 3 of claim 6, “wherein the control unit is further configured to” on line 3 of claim 7, “a discharge temperature regulator that is configured to” on lines 1-2 of claim 8, “wherein the control unit is further configured to” on line 3 of claim 8, “a cooling device that is configured to” on line 2 of claim 9, “a cooling unit…being configured to” on line 2 of claim 10, “a compressor configured to” on line 3 of claim 10, “wherein the control unit is further configured to” on lines 1-2 of claim 11, “wherein the control unit is further configured to” on lines 1-2 of claim 12, “a cooling device configured to…that is configured to” on lines 1-2 of claim 20, and “wherein the control unit is further configured to” on line 5 of claim 21.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended, dependent claim 25 recites “wherein the power-saving schedule includes 24 time slots…” on lines 1-2 which is not described or supported in the original specification filed on 09/22/2017, and is not supported in FIG. 4 of the current application; therefore, is new matter.  The original drawings filed on 09/22/2017, including FIG. 4, only illustrates 23 time slots, not 24 time slots.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the water purifier” on line 3.  There is insufficient antecedent basis for this limitation in the claim because Examiner is not sure whether Claims 2-12 and 21-25 are also rejected since these claims depend on claim 1.
Claim 9 recites the limitation "a temperature control range” on line 5.  It is unclear whether Applicant is referring to the same temperature control range as recited on line 4 of claim 8, or a different temperature control range.  Claim 10 is also rejected since this claim depends on claim 9.
Claim 20 recites the limitation "a cooling device configured to regulate a temperature of beverage and that is configured to discharge the beverage” on lines 1-2.  It is unclear what is configured to discharge the beverage, the water purifier or the cooling device.
Claim 25 recites the limitation "each slot” on line 2.  It is unclear which slot Applicant is referring to, the time slot as recited on line 3 of claim 1, the predetermined plurality of time slots as recited on lines 3-4 of claim 1, or the 24 time slots as recited on line 2 of claim 25.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,611,647 B2, and as being unpatentable over claims 1-20 of U.S. Patent No. 11,111,158 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the current application 15/712784 recites a control apparatus for a water purifier including storing discharge information and a control unit configured to analyze the information and control the water purifier to perform an operation accordingly.  Corresponding dependent claims 2-12 and 21-25 also disclose a usage pattern, control the water purifier based on a preset discharge criteria such as a beverage temperature, a cooling device, and a compressor along with additional other details.  
Furthermore, independent claim 20 of the current application 15/712784 recites a control method for a water purifier including a cooling device configured to regulate a temperature of the beverage, and a control unit configured to store and analyze discharge information and to control the water purifier to perform an operation accordingly.
	Independent claims 1, 7 and 9 of U.S. Patent No. 10,611,647 B2 discloses a water purifier system further including a cooling unit, and a control device configured to generate, transmit, store and further analyze history information regarding an operation of the water purifier and to further control the water purifier accordingly.  Corresponding dependent claims 2-6, 8 and 10-15, respectively, disclose similar additional details with 
	Independent claims 1, 9 and 11 of U.S. Patent No. 11,111,158 B2 discloses a water purifier system further including a cooling unit, and a control device configured to generate, transmit, store and further analyze history information regarding an operation of the water purifier and to further control the water purifier accordingly.  Corresponding dependent claims 2-8, 10 and 12-20, respectively, disclose similar additional details with the current application 15/712784 including controlling the water purifier based on a temperature threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-12 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US 2014/0216071 A1).

Regarding Claim 1:
	Broadbent teaches a control apparatus for a water purifier (see FIG. 1A and 3A) (see paragraphs 4, 23 and 28), comprising:
	A storage device (see FIG. 3A, memory 90 of ice maker 10) (see paragraph 25, 35-37 and 44) configured to store information that includes an amount discharged/produced from the water purifier in a time slot among a predetermined plurality of time slots of a day (see FIG. 23, Energy Conservation button 492 and Energy Conservation Screen 512) (see paragraphs 61, 77, 80, 81, 112 and 114) (see paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10”) (see paragraph 116 – “Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (amount)…different and/or the same maximum ice production limits…”) (see paragraph 
	A control unit (see FIG. 1A, controller 80) (see paragraph 40) configured to:
		Analyze the discharge information (see paragraph 40),
		Based on analysis of the discharge information, set the time slot in a power-saving schedule that includes information about whether to perform a power-saving operation at one or more time slots among the predetermined plurality of time slots (see FIG. 23, Energy Conservation button 492 and Energy Conservation Screen 512) (see paragraphs 61, 77, 80, 81, 112 and 114) (see paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10”) (see paragraph 116 – “Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (amount)…different and/or the same maximum ice production limits…”) (see paragraph 117 – “Time of Day Ice Production screen 518…from 8 am to 8 pm on a certain day…make a maximum of 100 pounds of ice on that same day…”), and 
		Based on determining that an operation time is within the time slot set in the power-saving schedule, control the water purifier to perform the power-saving operation (see FIG. 23, Energy Conservation button 492 and Energy Conservation Screen 512) (see paragraphs 61, 77, 80, 81, 112 and 114) (see paragraph 115 – “…the 
	Although Broadbent teaches storing data and information about a refrigerator and an ice maker, and teaches setting a power-saving schedule of an ice maker to further conserve energy and power, Broadbent does not explicitly teach storing discharge information that includes a cumulative discharge amount of beverage discharged from the water purifier.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to apply the same ice maker power-saving concept/schedule to the dispensing part of the refrigerator system to further control the water purifier to perform a power-saving operation of the dispenser (see paragraphs 61, 77, 80, 81, 112 and 114) (see paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10”).
	Corresponding dependent claims 2-12 and 21-25 do not further limit the subject matter of independent claim 1, and are also rejected at least for the same reasons as independent claim 1.

Regarding Claim 20:

	Analyzing discharge information that includes an amount discharged/produced from the water purifier in a time slot among a predetermined plurality of time slots of a day (see FIG. 1A, controller 80) (see FIG. 3A, memory 90 of ice maker 10) (see paragraph 25, 35-37, 40 and 44) (see FIG. 23, Energy Conservation button 492 and Energy Conservation Screen 512) (see paragraphs 61, 77, 80, 81, 112 and 114) (see paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10”) (see paragraph 116 – “Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (amount)…different and/or the same maximum ice production limits…”) (see paragraph 117 – “Time of Day Ice Production screen 518…from 8 am to 8 pm on a certain day…make a maximum of 100 pounds of ice on that same day…”);
	Based on analysis of the discharge information, setting the time slot in a power-saving schedule that includes information about whether to perform a power-saving operation at one or more time slots among the predetermined plurality of time slots (see FIG. 23, Energy Conservation button 492 and Energy Conservation Screen 512) (see paragraphs 61, 77, 80, 81, 112 and 114) (see paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10”) (see paragraph 116 – “Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (amount)…different and/or the same maximum ice production limits…”) (see paragraph 117 – “Time of Day Ice Production screen 518…from 8 am to 8 pm on a certain day…make a maximum of 100 pounds of ice on that same day…”); and
	Based on the power-saving schedule, controlling the water purifier to perform a normal operation or the power-saving operation (see FIG. 23, Energy Conservation button 492 and Energy Conservation Screen 512) (see paragraphs 61, 77, 80, 81, 112 and 114) (see paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10”) (see paragraph 116 – “Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (amount)…different and/or the same maximum ice production limits…”) (see paragraph 117 – “Time of Day Ice Production screen 518…from 8 am to 8 pm on a certain day…make a maximum of 100 pounds of ice on that same day…”), 
	Wherein controlling the water purifier to perform the power-saving operation includes at least one of controlling the water purifier based on preset discharge criteria (maximum set limits) or controlling the water purifier by increasing an upper limit of a temperature control range of the cooling device (Examiner’s note:  this claim limitation is in an alternative form and only one of the recited method step has to occur) (see FIG. 23, Energy Conservation button 492 and Energy Conservation Screen 512) (see paragraphs 61, 77, 80, 81, 112 and 114) (see paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10”) (see paragraph 116 – “Daily Ice Production Limits screen 524…maximum ice production limits for every day of the week and a Set Limits button 526…may be measured in pounds of ice (amount)…different and/or the same maximum ice production limits…”) (see paragraph 117 – “Time of Day Ice Production screen 518…from 8 am to 8 pm on a certain day…make a maximum of 100 pounds of ice on that same day…”).
Although Broadbent teaches storing data and information about a refrigerator and an ice maker, and teaches setting a power-saving schedule of an ice maker to further conserve energy and power, Broadbent does not explicitly teach storing discharge information that includes a cumulative discharge amount of beverage discharged from the water purifier.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to apply the same ice maker power-saving concept/schedule to the dispensing part of the refrigerator system to further control the water purifier to perform a power-saving operation of the dispenser (see paragraphs 61, 77, 80, 81, 112 and 114) (see paragraph 115 – “…the time of day that ice production is to end (OFF) and the time of day that ice production is to start (ON) can be set for each day of the week.  This option permits ice maker 10 to conserve energy during certain parts of the day, as programmed…present a calendar in which ice production times can be set for a day, a week, a month, a year, etc...to memory 90 of ice maker 10”).







Other References Considered
Yencho (US 2009/0084734 A1) teaches an ultraviolet water purification system including a controller.

Kuennen et al. (US 5,536,395) teaches a home water purification system with automatic disconnecting of radiant energy source to further conserve energy and power.

Rada et al. (US 2010/0191487 A1) teaches an energy usage monitoring system with remote display and automatic detection of appliance including graphical user interface.

Li et al. (US 2016/0175785 A1) teaches an electrical appliance for processing a beverage.








Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but focus on amended claims and new claims 23-25.  As a result, the previous 103 rejection has been withdrawn; however, a new grounds of 103 rejection is now made (see above).
A new set of claim objections regarding claims 4, 9 and 25 are now made (see above).
A new set of 112(a) claim rejection regarding claim 25 is now made (see above).
The previous 112(b) claim rejections regarding claims 2-3 and 20-22 have been considered and are withdrawn.  However, a new set of 112(b) claim rejections regarding claims 1-12 and 20-25 are now made (see above).
A 112(f) claim interpretation analysis of claims 1-12 and 20-21 is now made (see above).
A double patenting rejection is now made (see above).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773